DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-14 are pending in this amended application.

Claim Rejections - 35 USC § 102
3.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.        Claims 1-5, 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki, US Pub 2013/0329253.
             As to claim 1[independent], Sasaki teaches an image processing device (fig. 1, element 100; abstract, 0031) that is wirelessly (abstract, 0036) connected with a mobile terminal (fig. 1, element 300; abstract, 0031) having a display (fig. 3, element 106) and is capable of accepting an operation by a user via the mobile terminal, the image processing device comprising [fig. 1; abstract, 0012, 0031, 0036  Sasaki teaches that the printer 100 and the mobile device 300 are wirelessly connected with each other, and the printer 100 accepts a job to be executed according instruction issued by user through the mobile device 300]: 
             an operation screen data sender [fig. 4, element 201] that sends, to the mobile terminal, operation screen data for displaying, on the display, an operation screen which includes a plurality of elements necessary for accepting the operation [figs. 1, 5, 9, 11; 0033-0035, 0096-0097, 0100-0101  Sasaki teaches that the processor 201 sends the operation screen (see fig. 5b) for operation functions of the printer 100, and display it on the mobile device 300]; 
             a distance estimator [fig. 2, element 14; 0066, 0068] that estimates a distance between the image processing device and the mobile terminal [0066, 0068, 0092-0095, 0096  Sasaki teaches distance detection unit 14 computes the distance printer 100 and mobile device 300]; and 
             an operation screen data controller [fig. 4, element 201] that controls the operation screen data so that, when an estimated distance by the distance estimator is less than or equal to a predetermined threshold value, each of the plurality of elements is capable of accepting a specific operation [figs. 1, 5b, 8, 11-12; 0100-0107  Sasaki reaches that the processor 201 determines when the user of mobile device is within and/or less than to or equal to the range 1m (see fig. 8), then the “copier screen” is transmitted, in which plurality of elements related/corresponding to different copying settings and each of them related to the receiving specific operations in copying process according to the user’s instruction, to the mobile device 300 of the user and displayed for the user to perform the copying process corresponding to the specific operation (see at least figs. 1, 8, 11)], and when the estimated distance exceeds the threshold value, only a specific element necessary for accepting a specific operation that is specific out of the plurality of element is brought in a mode incapable of accepting the specific operation [figs. 5b, 8, 13-15; 0108-0114  Sasaki reaches that the processor 201 determines when the user of mobile device is not within and/or greater than to or the range 1m (see fig. 8), then the job status screen is transmitted and displayed on the mobile device 300 of the user to check the job status of pending job, but the user cannot select to perform the copying or printing etc., process corresponding to the specific operation according to the user’s instruction and the operations of the copying or scanning or faxing are not capable to recognize any instruction related to the copying or scanning or faxing processes].  

             As to claim 2 [dependent from claim 1], Sasaki teaches wherein the operation screen data controller controls the operation screen data so that, when the estimated distance is less than or equal to the threshold value, a function of the specific element is enabled [figs. 5b, 8, 11-12; 0100-0107  Sasaki reaches that the processor 201 determines when the user of mobile device is within and/or less than to or equal to the range 1m (see fig. 8), then the copying screen is transmitted and displayed on the mobile device 300 of the user to perform the copying process corresponding to the specific operation. The user sets the setting functions for the copy process and execute the copying process], and when the estimated 46Attorney Docket No.: US85713 distance exceeds the threshold value, the function of the specific element is disabled [figs. 5b, 8, 13-15; 0108-0114  Sasaki reaches that the processor 201 determines when the user of mobile device is not within and/or greater than to or the range 1m (see fig. 8), then the job status screen is transmitted and displayed on the mobile device 300 of the user to check the job status of pending job, but the user cannot select any copy, print or facsimile functions (i.e. these functions do not pop up on the screen for the user to execute image processing functions) to perform the copying or printing etc., process corresponding to the specific operation according to the user’s instruction and the operations of the copying or scanning or faxing are not capable to recognize any instruction related to the copying or scanning or faxing processes (see at least fig. 14)].
  
             As to claim 3 [dependent from claim 1], Sasaki teaches wherein the operation screen data controller controls the operation screen data so that, when the estimated distance is less than or equal to the threshold value, the specific element is arranged in the operation screen [figs. 5b, 8, 11-12; 0100-0107  Sasaki reaches that the processor 201 determines when the user of mobile device is within and/or less than to or equal to the range 1m (see fig. 8), then the copying screen is transmitted and displayed on the mobile device 300 of the user to perform the copying process corresponding to the specific operation. The user sets the setting functions for the copy process and execute the copying process], and when the estimated distance exceeds the threshold value, the specific element becomes to be hidden [figs. 5b, 8, 13-15; 0108-0114  Sasaki reaches that the processor 201 determines when the user of mobile device is not within and/or greater than to or the range 1m (see fig. 8), then the job status screen is transmitted and displayed on the mobile device 300 of the user to check the job status of pending job, but the user cannot select any copy, print or facsimile functions (i.e. these functions do not pop up on the screen for the user to execute image processing functions) to perform the copying or printing etc., process corresponding to the specific operation according to the user’s instruction and the operations of the copying or scanning or faxing are not capable to recognize any instruction related to the copying or scanning or faxing processes (see at least fig. 14)].
 
             As to claim 4 [dependent from claim 1], Sasaki teaches wherein the specific operation includes the operation requiring the user to be present in an area that corresponds to less than or equal to the threshold value [figs. 5b, 8, 11-12; 0100-0107  Sasaki reaches that the processor 201 determines when the user of mobile device is within and/or less than to or equal to the range 1m (see fig. 8), then the copying screen is transmitted and displayed on the mobile device 300 of the user to perform the copying process corresponding to the specific operation. The user sets the setting functions for the copy process and execute the copying process].  

             As to claim 5 [dependent from claim 1], Sasaki teaches an operation acceptor capable of directly accepting the operation [figs. 5b, 8, 11-12; 0100-0107  Sasaki reaches that the processor 201 determines when the user of mobile device is within and/or less than to or equal to the range 1m (see fig. 8), then the copying screen is transmitted and displayed on the mobile device 300 of the user to perform the copying process corresponding to the specific operation. The user directly sets the setting functions for the copy process on the mobile device 300 and execute the copying process].  

              As to claim 10 [dependent from claim 1], Sasaki teaches wherein the distance estimator estimates the distance based on a reception strength of a radio wave emitted from the mobile terminal for the wireless connection [fig. 2, element 14; 0066, 0068-0070  Sasaki teaches that the distance is calculated according to the reception of the strength of the radio wave from the mobile device 300 for the wireless connection].  

               As to claim 11 [dependent from claim 1], Sasaki teaches wherein the image processing device is a multi-function peripheral [fig. 1, element 100; abstract, 0031].  

               As to claim 12 [dependent from claim 1], Sasaki teaches an image process system comprising the image processing device [fig. 1, element 100; abstract, 0031] according to claim 1, and the mobile terminal [fig. 1, element 300; abstract, 0031]. 

               As to claim 13 [independent], However, the independent claim 13 essentially claimed same subject matter as claimed in the independent claim 1 for/and/with other claim limitations, and are therefore the independent claim 13 would be rejected based on same rationale as applied to the independent claim 1.

              As to claim 14 [independent], However, the independent claim 14 essentially claimed same subject matter as claimed in the independent claim 1 for/and/with other claim limitations, and are therefore the independent claim 14 would be rejected based on same rationale as applied to the independent claim 1. 

Claim Rejections - 35 USC § 103
5.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.        Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki, US Pub 2013/0329253 in view of Ohara, US Pub 2011/0242569.
            As to claim 6 [dependent from claim 5], Sasaki doesn’t teach a first disabler that disables an instruction following a first operation which is the operation that instructs an execution of a process which cannot be in parallel with a specific process that follows the specific operation, when the first operation is accepted by the operation acceptor during an execution of the specific process.
            Ohara teaches a first disabler that disables an instruction following a first operation which is the operation that instructs an execution of a process which cannot be in parallel with a specific process that follows the specific operation, when the first operation is accepted by the operation acceptor during an execution of the specific process [figs. 2-3, 8; 0021-0036, 0058-0059, 0072  Ohara teaches that the user has instructed the print process cannot be executed in parallel with post processing process such as stapling etc., because of unavailability of the staling function which has been disabled and notified to the user as the current setting screen (see fig. 8)].
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ohara teaching to generate a screen to execute a print process without additionally execute post print process in parallel to modify Sasaki’s teaching to obtains setting information from a terminal device, such that the setting information indicates the content of each setting item designated by a user, and produces print data based on the target data and setting information, such that the print data has format that can be interpreted by specific printers.  The suggestion/motivation for doing so would have been benefitted to the user to print which corresponds to the print condition desired by the user, is achieved even if a driver program for generating final print data for causing a printer to perform print is not installed in the terminal device.

             As to claim 7 [dependent from claim 6], Ohara teaches a message outputter that outputs a predetermined first message when the instruction following the first operation is disabled by the first disabler [figs. 2-3, 8; 0021-0036, 0058-0059, 0072  Ohara teaches that the user has instructed the print process cannot be executed in parallel with post processing process such as stapling etc., because of unavailability of the staling function which has been disabled and notified to the user as the current setting screen (see fig. 8)].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ohara teaching to generate a screen to execute a print process without additionally execute post print process in parallel to modify Sasaki’s teaching to obtains setting information from a terminal device, such that the setting information indicates the content of each setting item designated by a user, and produces print data based on the target data and setting information, such that the print data has format that can be interpreted by specific printers.  The suggestion/motivation for doing so would have been benefitted to the user to print which corresponds to the print condition desired by the user, is achieved even if a driver program for generating final print data for causing a printer to perform print is not installed in the terminal device.  

Allowable Subject Matter
7.          Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.         The following is an examiner’s statement of reasons for allowance: 
             The dependent claims 8-9 are allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “a second disabler that disables an instruction following a second operation which is the operation that instructs an execution of a process which cannot be in parallel with a specific process that follows the specific operation, when the second operation is accepted via the mobile terminal during an execution of the specific process. a message data sender that sends, to the mobile terminal, message data for causing the mobile terminal to output a predetermined second message, when an instruction following the second operation is disabled by the second disabler”, in combination with all other limitations as claimed.
Response to Arguments
9.          Applicant’s arguments with respect to claims 1-14 have been considered but are not persuasive.
            On pages 6-9 of the REMARKS/ARGUMENTS, applicant argued that the applied arts Sasaki (US Pub 2013/0329253) and Ohara (US Pub 2011/0242569), failed to disclose or suggest the claim limitations of claims 19 & 31-32 recited “an operation screen data controller that controls the operation screen data so that, when an estimated distance by the distance estimator is less than or equal to a predetermined threshold value, each of the plurality of elements is capable of accepting a specific operation, and when the estimated distance exceeds the threshold value, only a specific element necessary for accepting a specific operation which is the operation that is specific out of the plurality of elements is brought in a mode incapable of accepting the specific operation” either alone nor in combination. Applicant further on pages 6-9, explained that the applied prior arts listed above do not reasonably teach above claimed limitations and also provided reasons that how and why the applied arts are not suggesting the above claimed limitations. Thus the applied arts don't read on the above claim limitations.  
             In response to the applicant’s argument, examiner would respectfully disagree with the applicant’s argument, because first the examiner is not bound to import specification definition or information on to the claimed invention. The examiner view or review the specification to understand the claimed invention and are bound to give broadest reasonable interpretation (BRI) to the claim(s) in view of the specification and over the applied prior arts. The claim limitations recited “an operation screen data controller that controls the operation screen data so that, when an estimated distance by the distance estimator is less than or equal to a predetermined threshold value, each of the plurality of elements is capable of accepting a specific operation”, interpreted as when the calculated distances is less than or equal to the predetermined threshold value, the controller controls the screen data (i.e. screen) in which multiple elements displayed on the screen are able to accept operations. The “plurality of the elements” is not clearly defined in claimed limitations. The prior art
Prior art (US Pub 2013/0329253) reasonably suggesting in figs. 1, 5b, 8, 11-12; 0100-0107 that the processor 201 determines when the user of mobile device is within and/or less than to or equal to the range 1m (see fig. 8), then the “copier screen” is transmitted, in which plurality of elements related/corresponding to different copying settings and each of them related to the receiving specific operations in copying process according to the user’s instruction, to the mobile device 300 of the user and displayed for the user to perform the copying process corresponding to the specific operation (see at least figs. 1, 8, 11).
            The examiner view or review the specification to understand the claimed invention and are bound to give broadest reasonable interpretation (BRI) to the claim(s) in view of the specification and over the applied prior arts. The claim limitations recited “when the estimated distance exceeds the threshold value, only a specific element necessary for accepting a specific operation which is the operation that is specific out of the plurality of elements is brought in a mode incapable of accepting the specific operation”, interpreted as when the calculated distances is exceeded to the predetermined threshold value, the controller controls the screen data (i.e. screen) in which the only the specific element is operation isn’t capable of accepting the specific operation. The prior art  (US Pub 2013/0329253) reasonably suggesting in figs. 5b, 8, 13-15; 0108-0114 that the processor 201 determines when the user of mobile device is not within and/or greater than to or the range 1m (see fig. 8), then the job status screen is transmitted and displayed on the mobile device 300 of the user to check the job status of pending job, but the user cannot select to perform the copying or printing etc., process corresponding to the specific operation according to the user’s instruction and the operations of the copying or scanning or faxing are not capable to recognize any instruction related to the copying or scanning or faxing processes.

Conclusion
10.        THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674